Citation Nr: 1820824	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  10-20 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include urticaria, to include as due to a chronic qualifying disability.

2.  Entitlement to service connection for a disorder manifested by internal bleeding, to include as due to a chronic qualifying disability.

3.  Entitlement to service connection for a left ankle disorder, to include as due to a chronic qualifying disability.

4.  Entitlement to service connection for a right ankle disorder, to include as due to a chronic qualifying disability.

5. Entitlement to service connection for a left hand disorder, to include as due to a chronic qualifying disability.

6.  Entitlement to service connection for a right hand disorder, to include as due to a chronic qualifying disability.

7.  Entitlement to service connection for hypertension, to include as due to a chronic qualifying disability.

8.  Entitlement to service connection for a disorder manifested by joint pain, to include as due to a chronic qualifying disability.

9.  Entitlement to service connection for PPD converter, to include as due to a chronic qualifying disability.

10.  Entitlement to service connection for a dental disorder, to include for outpatient treatment purposes.

11.  Entitlement to service connection for residuals of jaw surgery.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1991, with subsequent Reserve service. The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas and 2014 and 2017 Board remands.

In October 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this appeal to obtain an adequate VA opinion and compliance with prior Board remands.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

First, regarding the dental disorder claim, remand is required to obtain compliance with the 2017 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remand requested that the RO obtain a report of the Veteran's September 2015 dental examination, which was stated as being stored in VISTA.  The RO thereafter obtained records from VISTA, specifically a TMJ examination which was already of record at the time of the April 2017 Board remand.  However, a September 2015 dental examination has not been obtained and associated with the record.  The RO must either locate the 2015 dental examination or indicate that there is no other examination other than the 2015 TMJ examination.  

Moreover, in the April 2017 remand, the Board requested that the issue of service connection for a dental disability to include as for outpatient purposes be remanded to clarify whether adjudication of the claim has already taken place and if not, to ensure that such was completed.  The Board finds that no clarification was performed regarding whether such adjudication had taken place; specifically, in the January 2018 supplemental statement of the case there was no indication of any readjudication of the claim to include as for outpatient purposes.  

With regard to the Veteran's claim for service connection for a jaw disability, remand is required as it is inextricably intertwined with the issue for service connection for a dental disability, as in May 2016 the VA examiner for the Veteran's jaw referred to the September 2015 dental examination, which has not yet been associated with the claims folder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  

Additionally, the RO was directed to issue a supplemental statement of the case (SSOC) regarding all issues.  The RO did not issue an SSOC regarding the claims of service connection for a skin disorder, a disorder manifested by internal bleeding, a left ankle disorder, a right ankle disorder, a left hand disorder, a right hand disorder, hypertension, a disorder manifested by joint pain and entitlement to service connection for PPD converter; an SSOC was issued only regarding the claims of service connection for a dental and residuals of a jaw disability.  Therefore, issuance of an SSOC for these issues must be done on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include the September 2015 dental examination located in VISTA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Determine if the issue of service connection for a dental disability to include as for outpatient purposes has been adjudicated and include such in the claims file.  If no such adjudication has taken place, ensure that such is completed.  

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


